Motion by the respondent Liquor Authority, pursuant to statute (CPLR 5704, subd. [a]), to modify an order to show cause, issued ex parte in this proceeding, signed by a Justice of the Supreme Court on February 27, 1964, by striking out the following provision: “ordered, that pending the hearing of this application, and without prejudice to its position the New York State Liquor Authority be and it hereby is directed to renew the said licenses held by the petitioners and it is further directed to deliver a renewal of such licenses commencing March 1, 1964, to the petitioners upon the service of this order upon the respondent.” Motion granted; the order is modified by striking out said provision. Beldock, P. J., Ughetta, Kleinfeld, Hill and Rabin, JJ., concur.